GIBBONS, Circuit Judge,
concurring in part and dissenting in part.
I concur in all portions of the majority opinion except Part Il.l.a., which reverses the grant of summary judgment to defendant Janice Yarrow on plaintiffs Eighth Amendment claim that she was deliberately indifferent to his serious medical needs.
To establish an Eighth Amendment claim for deliberate indifference, a plaintiff prisoner must present evidence that the defendant prison official was subjectively aware of the risk of serious harm and disregarded that risk by failing to take reasonable measures to avoid it. Farmer v. Brennan, 511 U.S. 825, 847, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). In its opinion granting summary judgment, the district court carefully and thoroughly analyzed the evidence and correctly found that no genuine issue of material fact existed as to Smith’s Eighth Amendment claim. The district court found that Smith had failed to present evidence that Yarrow was aware that the routine work assignments she gave Smith posed a serious risk of harm to him. While there is evidence that Yarrow was aware of Smith’s hernia, Smith failed to present evidence that Yarrow was subjectively aware that Smith’s condition precluded him from safely carrying out library assignments. I agree fully with the district court’s ruling on this issue and thus would affirm its judgment in all respects.